               UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MISSOURI
                       EASTERN DIVISION
IN RE:                         ) CASE NO: 18-45260-659
ARTHUR HENDERSON               ) Chapter 13
                               ) Re:Objection to Claim 12 filed by
                               )    COLLECTOR OF REVENUE
                               )    Acct: 7154
                               )    Amount: $1,747.79
             Debtor            )    Response Due: July 08, 2021
                               )
                         TRUSTEE'S OBJECTION TO CLAIM 12

THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT REACHED
AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF WHICH
WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
AND MAY DECIDE THE OBJECTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
objection to claim states as follows:
   The claim filed by COLLECTOR OF REVENUE dated June 15, 2021 for $1,747.79 was
   filed after the last day for filing claims in this case which was October 25, 2018, and said
   claim should be denied.
   WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

Dated: June 17, 2021                               /s/ Diana S. Daugherty
                                                   Diana S. Daugherty
OBJCLM--AC                                         Standing Chapter 13 Trustee
                                                   P.O. Box 430908
                                                   St. Louis, MO 63143
                                                   (314) 781-8100 Fax: (314) 781-8881
                                                   trust33@ch13stl.com
18-45260 Trustee's Objection to Claim 12                                          06/17/2021 Page 2

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
June 17, 2021, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on June 17, 2021.

    ARTHUR HENDERSON                                 COLLECTOR OF REVENUE
    3534 MINNESOTA AVE                               1200 MARKET ST RM 410
    SAINT LOUIS, MO 63118                            C/O CITY OF ST LOUIS
                                                     ST LOUIS, MO 63103



                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty, Chapter 13 Trustee
